TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00410-CV



                     Central United Life Insurance Company, Appellant

                                                 v.

           Texas Department of Insurance and Jose Montemayor, in his capacity
                        as Commissioner of Insurance, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. GN404034, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss the appeal advising that they have

settled their differences. The appeal is dismissed on the joint motion and costs are assessed against

the party incurring them.




                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on Joint Motion

Filed: January 24, 2006
2